In a proceeding for the sale of an infant’s real estate, after an order was made confirming the sale, the purchaser rejected title upon the ground that there was an outstanding interest in the property to be conveyed in others not *748parties to the contract. Subsequently an offer was received from another party to purchase the interest of the infant in the real estate at an increased price. The special guardian thereupon secured an order modifying the previous orders so as to provide that the first purchaser would have the option either to accept the title tendered to him and pay the increased price, or, in the alternative, a refund of his down payment, interest thereon and the reasonable expense of the title search. From such order the purchaser appeals. Order affirmed, with ten dollars costs and disbursements to the respondent. Under the facts disclosed by the record in this ease, if we assume that the rejection of the title by the appellant was valid, there was no duty upon the special guardian to purchase the alleged outstanding interest so as to perfect the infant’s title, and the court had jurisdiction to entertain the motion and grant the relief prayed for. (Matter of Benedict, 239 N. Y. 440; Matter of Price, 67 id. 231; Matter of Mollineaux, 109 Misc. 75; Matter of Marino, 215 App. Div. 841.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.